U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission File Number 0-5278 IEH CORPORATION (Name of Small Business Issuer in Its Charter) NEW YORK 13-5549348 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) In Company) 140 58th Street, Suite 8E 140 58th Street, Suite 8E Brooklyn, NY 11220 (718) 492-4448 (Address of Principal Executive Offices) (Issuer’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Act: Common Stock, $.01 Par Value Per Share Indicate by check mark if Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes No ý Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act.Yes oNoý Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the Registrant was required to submit and post such files).o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (ss.229.405 of this chapter) is not contained herein and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): -1- Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý (do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ý State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the Registrant's most recently completed second fiscal quarter (September 24, 2010): $10,135,259.20 Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date: On July 7, 2011, the Registrant had 2,303,468 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (e) under the Securities Act of 1933 (“Securities Act”). None -2- IEH CORPORATION INDEX TO FORM 10-K FOR THE YEAR ENDED MARCH 25, 2011 Page PART I 5 ITEM 1. BUSINESS 5 ITEM 1A. RISK FACTORS 10 ITEM 1B. UNRESOLVED STAFF COMMENTS 10 ITEM 2. PROPERTIES 10 ITEM 3. LEGAL PROCEEDINGS 11 ITEM 4. (REMOVED AND RESERVED) PART II 12 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 12 ITEM 6. SELECTED FINANCIAL DATA 13 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATION 13 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 21 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 22 ITEM 9A. CONTROLS AND PROCEDURES 22 ITEM 9B. OTHER INFORMATION 24 PART III 25 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 25 ITEM 11. EXECUTIVE COMPENSATION 27 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 28 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 30 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 30 PART IV 32 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 32 SIGNATURES References in this Annual Report to, the terms “Company”, “IEH”, “we”, “us” and “our” refer to IEH Corporation, unless otherwise stated or the context clearly indicates otherwise. -3- Forward Looking Statements This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Section 27A of the Securities Act of 1933 (the “Securities Act”). Any statements contained in this report that are not statements of historical fact may be forward-looking statements. When we use the words “anticipates,” “plans,” “expects,” “believes,” “should,” “could,” “may,” “will” and similar expressions, we are identifying forward-looking statements. Further, all statements that express expectations, estimates, forecasts or projections are forward-looking statements within the meaning of the Securities Act and Exchange Act, respectively.We have based these forward-looking statements largely on our current expectations and projections about future financial events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs.Forward-looking statements involve risks and uncertainties, which may cause our actual results, performance or achievements to be materially different from those expressed or implied by forward-looking statements. These factors include our limited experience with our business plan; pricing pressures on our product caused by competition; the risk that our products will not gain market acceptance; our ability to obtain additional financing; our ability to protect intellectual property; and our ability to attract and retain key employees.No forward-looking statement is a guarantee of future performance and you should not place undue reliance on any forward-looking statements.Our actual results may differ materially from those projected in any forward-looking statements, as they will depend on many factors about which we are unsure, including many factors beyond our control. Except as may be required by applicable law, we do not undertake or intend to update or revise our forward-looking statements, and we assume no obligation to update any forward-looking statements contained in this report as a result of new information or future events or developments. Thus, you should not assume that our silence over time means that actual events are bearing out as expressed or implied in such forward-looking statements. You should carefully review and consider the various disclosures we make in this report and our other reports filed with the Securities and Exchange Commission (“SEC”) that attempt to advise interested parties of the risks, uncertainties and other factors that may affect our business. -4- IEH CORPORATION PART I Item 1. Business IEH Corporation (hereinafter referred to as the “Company”) was organized under the laws of the State of New York on March 22, 1943 under the name Industrial Heat Treating Company, Inc.On March 15, 1989, the Company changed its name to its current name.The Company’s executive offices and manufacturing facilities are located at 140 58th Street, Suite 8E, Brooklyn, New York 11220.The Company’s telephone number is (718) 492-4448; Fax: 718-492-9898; its email address is ieh@iehcorp.com. We have been approved by the federal government as a “Hub-Zone small business Company”. This classification is monitored, and while the Company must remain competitive, it is taken into consideration by large business concerns when awarding military contracts in support of government programs. The federal government has mandated that major corporations being awarded government contracts must give a specific percentage of such business to “Hub-Zone small business enterprises”. The majority of our customers require that we maintain a quality system in strict accordance with ISO 9001. This is an International Standard Organization (ISO) specification and we have been recently audited and have received certification to ISO 9001:2008. Our quality policy is: “Listening to our Customers and meeting their needs, while continuously improving our processes and services.” The Company has developed a web site that reflects the standard catalog items produced along with custom offerings. The web site is currently undergoing a major expansion and addition that will allow our customers to obtain information on our product line very quickly. Newsworthy information about the Company will also be included on the web site. You can view it by going to: http://www.iehcorp.com. The Company designs, develops and manufactures printed circuit connectors for high performance applications. We have also developed a high performance plastic circular connector line. All of our products utilize the HYPERTAC™ contact design, which is identified by the generic “HYPERBOLOID” in our catalogs. This is necessary since all other HYPERTAC™ companies have been purchased by a multi-national company. We are the only independent producer of HYPERTAC™ in the United States. Our customers consist of OEM’s (Original Equipment Manufacturers), companies manufacturing medical equipment, and Distributors who resell our products to OEMs. We sell our products directly and through17 independent salesrepresentatives located in all regions ofthe United States, Canada, Israel, India, various Pacific Rim countries, South Korea and the European Union (EU). The customers we service are in the Government, Military, Aerospace, Medical, Automotive, Industrial, Test Equipment and Commercial Electronics markets. We appear on the Military Qualified Product Listing “QPL” to MIL-DTL-55302 and supply customer requested modifications to this specification. Sales to the commercial electronic and military markets were 31% and 69%, respectively, of the Company’s net sales for the year ended March 25, 2011. Our offering of “QPL” items has recently been expanded to include additional products. In order to remain competitive, the Company has an internal program to upgrade, add and maintain machinery, review material costs and increase labor force productivity. We recently purchased several machines to increase the productivity of certain processes. This will help us meet this goal. -5- IEH CORPORATION PART I Item 1. Business (continued) Business New Product Development The Company is sought after by many of its customers to design and manufacture custom connectors. This has created many new products that are innovative designs and employ new technologies. The Company continues to be successful because of its ability to assist its customers and create a new design, including engineering drawing packages, in a relatively short period of time. We will continue to support our customers to the best of our ability. The circular product line of connectors introduced several years ago for the medical industry continues to be very rewarding for the Company. The line has been expanded to include connector cable assemblies utilizing the circular connectors. A new product line featuring high density connectors is being added to the Company’s product offering. This offering should be available with the next 12 months. The Company expects the new product line to bring additional revenue. The standard printed circuit board connectors we produce are continually being expanded and utilized in many of the military programs being built today. We have recently received approval for additional products that we can offer under the Military Qualified Product Listing “QPL”. Commitments The Company has a collective bargaining multi-employer pension plan (“Multi-Employer Plan”) with the United Auto Workers of America, Local 259 (the “Union”).Contributions are made in accordance with a negotiated labor contract and are based on the number of covered employees employed per month.With the passage of the Multi-Employer Pension Plan Amendments Act of 1990 (the “1990 Act”), the Company may become subject to liabilities in excess of contributions made under the collective bargaining agreement.Generally, these liabilities are contingent upon the termination, withdrawal, or partial withdrawal from the Multi-Employer Plan.The Company has not taken any action to terminate, withdraw or partially withdraw from the Multi-Employer Plan nor does it intend to do so in the future.Under the 1990 Act, liabilities would be based upon the Company’s proportional share of the Multi-Employer Plan’s unfunded vested benefits, which is currently not available.The amount of accumulated benefits and net assets of such Plan also is not currently available to the Company.The total contributions charged to operations under such Plan were $110,881 for the year ended March 25, 2011 and $110,789 for the year ended March 26, 2010. On September 15, 2008, the Company was notified by the State of New York Workers’ Compensation Board (the “Board”) that the Trade Industry Workers’ Compensation Trust for Manufacturers (the “Trust”) had defaulted. As a member of this self-insured group, the Company was assessed on an estimated basis by the Board for its allocable share necessary to discharge all liabilities of the Trust. The assessed amount for the years 2002 through 2006 was $101,362. The assessed amount for each year is detailed as follows: $ $ -6- IEH CORPORATION PART I Item 1.Business (continued) Commitments (continued) The Company did have the option of paying this assessment as a lump sum amount or paying off the assessment over a 60 month period. The Company elected the deferral option, and was obligated to making monthly payments of $1,689 for 59 months, and $1,711 for the 60th and final month. The Company had recorded this assessment as a charge to Cost and Expenses in the quarter ended December 26, 2008. The Company was subsequently notified that it was being assessed an additional $146,073 covering the years 2002 through 2007, bringing the total deficit allocation assessment to $247,435. The total revised assessment for the years 2002 to 2007 is as follows: $ $ As of March 25, 2011, the Company had paid down $86,736 of this assessment. The Company has elected to pay the revised assessment over a five year period (60 months). The monthly payments, inclusive of interest at 7.50%, are $3,970. As of March 25, 2011, the remaining balance of the revised assessment payable was $160,699. Marketing and Sales The market for connectors and interconnects, domestic and worldwide, is highly fragmented as a result of the manufacture by many companies of a multitude of different types and varieties of connectors and interconnects.For example, connectors include: printed wiring board, rectangular I/O, circular, planar (IOC) RF coaxiol, IC socket and fiber optic.The Company has been servicing a niche in the market by manufacturing connectors containing HYPERTAC ™ contact designs in the printed wiring board style of connectors. The Company is continuously experimenting with innovative connection designs, which may cause it to alter its marketing plans in the future if a market should develop for any of its current or future innovative designs. The Company is continually reviewing product lines being sold in the connector and interconnector marketplace. We are committed to expanding our product offering and we consider that many of our current or future custom designs will become product lines. -7- IEH CORPORATION PART I Item 1. Business (continued) Marketing and Sales (continued) The Company’s products are marketed to OEM’s (original equipment manufacturers)directly and through authorizedrepresentatives and distributors serving primarily the Government, Military, Aerospace, Medical, Automotive, Industrial, Test Equipment and Commercial Electronics markets.The Company is also involved in developing new connectors for specific uses, which result from changes in technology.The Company assists customers in the development and design of connectors for specific customer applications.This service is marketed to customers who require the development of connectors and interconnection devices specially designed to accommodate the customers’ own products. The Company is primarily a manufacturer and its products are essentially basic components of larger assemblies of finished goods.Approximately 96% of the Company’s net sales for the years ended March 25, 2011 and March 26, 2010, respectively, were made directly to manufacturers of finished products with the balance of the Company’s products sold to distributors.Distributors often purchase connectors for customers who do not require large quantities of connectors over a short period of time but rather require small allotments of connectors over an extended period of time. Four of the Company’s customers accounted for 38% of the Company’s net sales for the year ended March 25, 2011. One of those customers accounted for 14% of the Company’s net sales. Three of the Company’s customers accounted for 31% of the Company’s net sales for the year ended March 26, 2010. The Company currently employs 17 independent sales representatives to market its products in all regions in the United States as well as in Canada, Israel, India, various Pacific Rim countries, South Korea and the European Union (EU). These independent sales representatives also promote the product lines of other electronics manufacturers; however, they do not promote the product lines of manufacturers which compete directly with the Company’s products. These sales representatives accounted for approximately 94% of Company net sales for the year ended March 25, 2011 (with the balance of Company net sales being generated via direct customer contact). International sales accounted for approximately 9% and 1%, respectively, of net sales for the years ended March 25, 2011 and March 26, 2010, respectively. Backlog of Orders/Capital Requirements The backlog of orders for the Company’s products amounted to approximately $5,450,000 at March 25, 2011, as compared to $4,950,000 at March 26, 2010.A portion of these orders are subject to cancellation or postponement of delivery dates and, therefore, no assurance can be given that actual sales will result from these orders. The Company does not foresee any problems which would prevent it from fulfilling its orders. -8- IEH CORPORATION PART I Item 1. Business (continued) Competition The design, development, manufacture and distribution of electrical connectors and interconnection devices is a highly competitive field.The Company principally competes with companies who produce high performance connectors in printed circuits and wireboards for high technology application. The Company competes by adapting certain technologies to meet specific product applications, producing connectors cost-effectively, and through its production capabilities.In addition, there are many companies who offer connectors with designs similar to those utilized by the Company and are direct competitors of the Company. The primary basis upon which the Company competes is product performance and production capabilities.The Company usually receives job orders after submitting bids pursuant to customer-issued specifications for connectors and interconnectors. The Company’s bid can be for a new item that requires the item to perform under harsh environment requirements or it can be for a standard catalog item.The Company also offers engineering services to its customers in designing and developing connectors for specialized products and specific customer applications.This enables the Company to receive a competitive advantage over those companies who basically manufacture connectors based solely or primarily on cataloged specifications.Many of the Company’s competitors have greater financial resources, market penetration and experience than the Company and no assurances can be given that the Company will be able to compete effectively with these companies in the future. Suppliers of Raw Materials and Component Parts The Company utilizes a variety of raw materials and manufactured component parts, which it purchases from various suppliers.These materials and components are available from numerous sources and the Company does not believe that it will have a problem obtaining such materials and parts in the future. However, any delay in the Company’s ability to obtain necessary raw materials and component parts may affect its ability to meet customer production needs.In anticipation of such delays, the Company carries an inventory of raw materials and component parts to avoid shortages and to insure continued production. Research & Development The Company provides personalized engineering services to its customers by designing connectors for specific customer applications.The employment of electromechanical engineers is the anticipated cornerstone of the Company’s future growth.The Company maintains a testing laboratory where its engineers experiment with new connector designs based on changes in technology and in an attempt to create innovative, more efficient connector designs. The Company did not expend any funds on, nor receive any revenues related to, customer sponsored research and development activities relating to the development of new designs, techniques and the improvement of existing designs during the years ended March 25, 2011 and March 26, 2010. -9- IEH CORPORATION PART I Item 1.Business (continued) Employees The Company presently employs approximately 121 people, two (2) of whom are executive officers; three (3) are engaged in management activities; seven (7) provide general and administrative services; and approximately 109 are employed in manufacturing and testing activities.The employees engaged in manufacturing and testing activities are covered by a collective bargaining agreement with the Union, which expires on March 31, 2012. The Company believes that it has a good relationship with its employees and the Union. Governmental Regulations The Company is subject to federal regulations under the Occupational Safety and Health Act (“OSHA”) and the Defense SupplyCenter Columbus(“DSCC”).OSHA provides federal guidelines and specifications to companies in order to insure the health and safety of employees.DSCC oversees the quality and specifications of products and components manufactured and sold to the government and the defense industry. DSCC’s primary customer is the U.S. military. Many of our products appear on the DSCC Qualified Products Listing (“QPL”). To remain qualified, the Company submits its products to an outside testing laboratory which performs all required testing. After review by the Company of the testing results, the data is then submitted to the DSCC. The Company and its products are only approved and remain on the QPL if the Company has passed all testing requirements. Although DSCC continuously requires suppliers to meet changing specifications, the Company has not encountered any significant problems meeting such specifications and its products have, in the past, been approved.The Company is unaware of any changes in the government’s regulations which are expected to materially affect the Company’s business. Item 1A.Risk Factors We are a “smaller reporting company” as defined by Regulation S-K and as such, are not required to provide the information contained in this item pursuant to Regulation S-K. Item 1B.Unresolved Staff Comments None. Item 2.Properties The Company has renewed its lease for its manufacturing facility located at 140 58th Street, Suite E, Brooklyn, New York. The renewed lease term runs from December 1, 2010 through November 30, 2020. The basic minimum annual rentals are as follows: -10- IEH CORPORATION PART 1 Item 2. Properties (continued) Fiscal year ending March: $ Thereafter $ The Company leases approximately 20,400 square feet of space, of which it estimates 6,000 square feet are used as executive, sales and administrative offices and 14,400 square feet are used for its manufacturing, testing and plating operations. The rental expense for the years ended March 25, 2011 and March 26, 2010 was $133,849 and $145,374, respectively. In addition to the base rent, the Company pays real estate taxes, insurance premiums and utility charges relating to the use of the premises.The Company considers its present facilities to be adequate for its present and anticipated future needs. Item 3.Legal Proceedings The Company is not a party to or aware of any pending or threatened legal proceedings which, in the opinion of the Company’s management, would result in any material adverse effect on its results of operations or its financial condition. Item 4. (Removed and Reserved) -11- IEH CORPORATION PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters Principal Market The common stock of the Company (the “common stock”) is traded in the Over-The-Counter Market Electronic Bulletin Board and is quoted on the National Association of Securities Dealers Automated Quotation (“NASDAQ”) System Bulletin Board under the symbol “IEHC.OB”).On January 11, 1993, the Company’s common stock was deleted from listing on the NASDAQ SmallCap Market System because of the Company’s failure to maintain the minimum asset and shareholders equity requirements.On January 12, 1993, the Company’s common stock was first quoted over the OTC Electronic Bulletin Board (OTCBB). Market Information The range of high and low bid prices for the Company’s common stock, for the periods indicated as set forth below.For the period to October 29, 1991, the Company was listed on the NASDAQ National Market System.On October 29, 1991, the Company’s common stock was delisted from the NASDAQ National Market System and from October 29, 1991 to January 11, 1993, the Company’s common stock was listed on the NASDAQ SmallCap Market System.On January 11, 1993, the Company’s common stock was delisted from the NASDAQ SmallCap Market System and on January 13, 1993, the Company’s common stock was first quoted over the Electronic Bulletin Board (OTCBB).Set forth below is a table indicating the high and low bid prices of the common stock during the periods indicated. Year High Bid Low Bid Fiscal Year ended March 25, 2011 (*) 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ Fiscal Year ended March 26, 2010 (*) 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ (*) As reported by the OTCBB. The above quotations, as reported, represent prices between dealers and do not include retail mark-ups, mark-downs or commissions.Such quotations do not necessarily represent actual transactions. On June 29, 2011 (the last day prior to the filing of this report on which trading in the common stock occurred), the high bid for the common stock was $5.20 and the low bid was $5.20. -12- IEH CORPORATION PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters (continued) Dividends The Company has not paid any cash dividends on its common stock during the last five (5) fiscal years.At present, the Company does not anticipate issuing any cash dividends on its common stock in the foreseeable future by reason of its contemplated future financial requirements and business plans.The Company will retain earnings, to the extent that there are any, to finance the development of its business. Approximated Number of Equity Security Holders The number of record holders of the Company’s common stock as of July 7, 2011 was approximately 482.Such number of record owners was determined from the Company’s shareholder records, and does not include the beneficial owners of the Company’s common stock whose shares are held in the names of various security holders, dealers and clearing agencies. Transfer Agent The transfer agent for our common stock is Registrar & Transfer Company located in Cranford, New Jersey. Item 6. Selected Financial Data We are a “smaller reporting company” as defined by Regulation S-K and as such, are not required to provide the information contained in this item pursuant to Regulation S-K. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Statements contained in this report, which are not historical facts, may be considered forward-looking information with respect to plans, projections, or future performance of the Company as defined under the Private Securities Litigation Reform Act of 1995. These forward-looking statements are subject to risks and uncertainties, which could cause actual results to differ materially from those projected. The words “anticipate,”“believe”, “estimate”, “expect,” “objective,” and “think” or similar expressions used herein are intended to identify forward-looking statements. The forward-looking statements are based on the Company’s current views and assumptions and involve risks and uncertainties that include, among other things, the effects of the Company’s business, actions of competitors, changes in laws and regulations, including accounting standards, employee relations, customer demand, prices of purchased raw material and parts, domestic economic conditions, including housing starts and changes in consumer disposable income, and foreign economic conditions, including currency rate fluctuations. Some or all of the facts are beyond the Company’s control. The following discussion and analysis should be read in conjunction with our audited financial statements and related footnotes included elsewhere in this report, which provide additional information concerning the Company’s financial activities and condition. -13- IEH CORPORATION PART II Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Overview The Company designs, develops and manufactures printed circuit connectors for high performance applications. We have also developed a high performance plastic circular connector line. All of our products utilize the HYPERTAC™ contact design, which is identified by the generic “HYPERBOLOID” in our catalogs. This is necessary since all other HYPERTAC™ companies have been purchased by a multi-national company. We are the only independent producer of HYPERTAC™ in the United States. Our customers consist of OEM’s (Original Equipment Manufacturers), companies manufacturing medical equipment, and Distributors who resell our products to OEMs. We sell our products directly and through17 independent salesrepresentatives located in all regions of the United States as well as inCanada, Israel, India, various Pacific Rim countries, South Korea and the European Union (EU). The customers we service are in the Government, Military, Aerospace, Medical, Automotive, Industrial, Test Equipment and Commercial Electronics markets. We appear on the Military Qualified Product Listing “QPL” to MIL-DTL-55302 and supply customer requested modifications to this specification. Sales to the commercial electronic and military markets were 31% and 69%, respectively, of the Company’s net sales for the year ended March 25, 2011. Our offering of “QPL” items has recently been expanded to include additional products. Critical Accounting Policies The financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements, and revenues and expenses during the periods reported. Actual results could differ from those estimates. The Company believes the following are the critical accounting policies, which could have the most significant effect on the Company's reported results and require the most difficult, subjective or complex judgments by management. · Impairment of Long-Lived Assets: The Company reviews its long-lived assets for impairment whenever events or circumstances indicate that the carrying amount of an asset may not be recoverable. If the sum of the expected cash flows, undiscounted and without interest, is less than the carrying amount of the asset, an impairment loss is recognized as the amount by which the carrying amount of the asset exceeds its fair value. The Company makes estimates of its future cash flows related to assets subject to impairment review. · Inventory Valuation: Raw materials and supplies are valued at the lower of first-in, first-out cost or market. Finished goods and work in process are valued at the lower of actual cost, determined on a specific identification basis, or market. The Company estimates which materials may be obsolete and which products in work in process or finished goods may be sold at less than cost, and adjusts their inventory value accordingly. Future periods could include either income or expense items if estimates change and for differences between the estimated and actual amount realized from the sale of inventory. · Income Taxes: The Company records a liability for potential tax assessments based on its estimate of the potential exposure. Due to the subjectivity and complex nature of the underlying issues, actual payments or assessments may differ from estimates. Income tax expense in future periods could be adjusted for the difference between actual payments and the Company's recorded liability based on its assessments and estimates. -14- IEH CORPORATION PART II Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) · Revenue Recognition: Revenues are recognized at the shipping date of the Company's products. The Company has historically adopted the shipping terms that title merchandise passes to the customer at the shipping point (FOB Shipping Point). At this juncture, title has passed, the Company has recognized the sale, inventory has been relieved, and the customer has been invoiced. The Company does not offer any discounts, credits or other sales incentives. The Company’s policy with respect to customer returns and allowances as well as product warranty is as follows: The Company will accept a return of defective product within one year from shipment for repair or replacement at the Company’s option. If the product is repairable, the Company at its own cost will repair and return it to the customer. If unrepairable, the Company will either offer an allowance against payment or will reimburse the customer for the total cost of the product. Most of the Company’s products are custom ordered by customers for a specific use. The Company provides engineering services as part of the relationship with its customers in developing the custom product. The Company is not obligated to provide such engineering service to its customers. The Company does not charge separately for these services. · Research & Development: The Company provides personalized engineering services to its customers by designing connectors for specific customer applications.The employment of electromechanical engineers is the anticipated cornerstone of the Company’s future growth.The Company maintains a testing laboratory where its engineers experiment with new connector designs based on changes in technology and in an attempt to create innovative, more efficient connector designs. The Company did not expend any funds on, nor receive any revenues related to, customer sponsored research and development activities relating to the development of new designs, techniques and the improvement of existing designs during the years ended March 25, 2011 and March 26, 2010, respectively. -15- IEH CORPORATION PART II Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Results of Operations The following table sets forth for the periods indicated, percentages for certain items reflected in the financial data as such items bear to the revenues of the Company: Relationship to Total Revenues March 25, March 26, Operating revenues (in thousands) $ $ Operating expenses: (as a percentage of operating revenues) Costs of products sold % % Selling, general and administrative % % Interest expense .3
